ACCEPTED
                                                                                         01-15-00052-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    5/6/2015 11:07:03 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               NO. 01-15-00052-CV

                                                                        FILED IN
                         IN THE COURT OF APPEALS                 1st COURT OF APPEALS
                          FOR THE FIRST DISTRICT                     HOUSTON, TEXAS
                           OF TEXAS AT HOUSTON                   5/6/2015 11:07:03 AM
                                                                 CHRISTOPHER A. PRINE
                                                                         Clerk
                          HARRIS COUNTY, TEXAS,
                                 Appellant
                                    v.
                 GERALD KNAPP & NARCISO AURIOLES,
                             Appellees


                   On Appeal from the 333rd Judicial District
                        Court of Harris County, Texas
                      Trial Court Cause No. 2012-20003


   HARRIS COUNTY’S SECOND UNOPPOSED MOTION TO EXTEND
              TIME IN WHICH TO FILE ITS BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Appellant, Harris County, Texas (the “County”), respectfully requests the

Court to extend the time in which to file its Appellant’s Brief in this cause under

the authority of Rule 38.6(d) of the Texas Rules of Appellate Procedure, and in

support of this motion it would show this Court the following:

       1.    This is the Appellant’s second request for an extension of time to file

its brief.

       2.    The Appellant’s Brief was due on April 20, 2015. This is not an

accelerated or preferential appeal.



                                         1
      3.    The County is requesting an extension of thirty (30) days. A thirty-

day extension would make the Appellant’s Brief due on May 20, 2015.

      4.    The undersigned has conferred with Mr. Lannie and Mr. Cersonsky,

counsel for Appellees. Mr. Lannie is unopposed to this motion on the merits. Mr.

Cersonsky is unopposed to this motion on the merits.

      5.    Counsel for the County has been dealing with a particularly high

volume of cases over the past few months. Moreover, Counsel for the County

missed nearly a week of the last briefing deadline due to sickness.         Finally,

Counsel for the County has begun researching the issues in this appeal, but has

discovered several issues need research and possible briefing that he did not

anticipate. That discovery has delayed the research and briefing process.

      6.    Counsel for the County requests this extension because he needs more

time to adequately brief the issues raised in this appeal.       The undersigned

understands the importance of deadlines and is not requesting this extension for

reasons of delay.




                                         2
      WHEREFORE, PREMISES CONSIDERED, the County respectfully

requests the Court to extend the time for filing its Appellant’s Brief in this cause by

thirty days, or until May 20, 2015.

                                           Respectfully submitted,


                                           /s/ Michael R. Hull
OF COUNSEL:                                MICHAEL R. HULL
VINCE RYAN                                 Senior Assistant County Attorney
                                           SBN: 24003733
County Attorney                            1019 Congress, 15th Floor
Harris County, Texas                       Houston, Texas 77002
                                           (713) 274-5138 (telephone)
                                           (713) 755-8828 (facsimile)
                                           michael.hull@cao.hctx.net (e-mail)

                                           ATTORNEY FOR APPELLANT
                                           HARRIS COUNTY, TEXAS




                                           3
                     CERTIFICATE OF CONFERENCE

      Pursuant to TEX. R. APP. P. 10.1(5), this is to certify that the undersigned

attorney has conferred with Counsel for Appellees, Mr. Scott Lannie and Mr.

James Cersonsky. Mr. Lannie is unopposed to this motion on the merits. Mr.

Cersonsky is unopposed to this motion on the merits.

                                                  /s/ Michael R. Hull
                                                  MICHAEL R. HULL
                                                  Sr. Assistant County Attorney




                                        4
                          CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of May, 2015, a true and correct copy of

the foregoing Harris County’s Second Unopposed Motion to Extend Time in which

to File its Brief was served via electronic service, on the following:

Attorney for Plaintiff Knapp
Scott C. Lannie
LAW OFFICES OF SCOTT C. LANNIE, P.C.
4000 Garth Road, Suite 150
Baytown, Texas 77521
(281) 303-8280 (facsimile)
sclannie@aol.com

Attorney for Defendant Aurioles
James A. Cersonsky
SOULE, BALDWIN & FANAFF
11200 Richmond, Suite 250
Houston, Texas 77082
(281) 752-6329 (facsimile)
                                                     /s/ Michael R. Hull
                                                     MICHAEL R. HULL
                                                     Sr. Assistant County Attorney




                                           5